On Motion for Rehearing.
On August 23, 1977, appellant filed a petition with this court for permission to file an interlocutory appeal. His petition was denied on September 7, 1977. He is now *119attempting to bring a direct appeal from an order of October 6,1977, granting a writ of possession to appellee. However, Code Ann. § 67-705 (d) provides in part: "Issuance of said writ of possession shall not affect the merits of said case but shall affect the right to possession pending a final decision on the merits.” Thus appellant’s appeal is not based on a final judgment, and as he has not followed the provisions of Code Ann. § 6-701 for an interlocutory appeal, his appeal must be dismissed.

Motion for rehearing denied.